Citation Nr: 1424716	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an effective date prior to January 28, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to September 1983, from September 1986 to February 1987, and from September 1989 August 1994, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2004 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned in April 2013.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  In October 2005, prior to the promulgation of a decision in this appeal, the Veteran, through his representative, withdrew his appeal as to the issue of entitlement to an effective date prior to January 28, 2004, for the award of service connection for PTSD.

2.  The Veteran's current sleep apnea originated in active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to an effective date prior to January 28, 2004, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

On October 24, 2005, prior to the promulgation of a decision in his appeal, the Veteran contacted his representative to express his desire to withdraw his appeal with respect to the claim of entitlement to an earlier effective date for the award of service connection for PTSD.  Accordingly, the Veteran has withdrawn this claim and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Therefore, the Board does not have jurisdiction to review this issue and it is dismissed.



II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case, the Veteran clearly suffers from sleep apnea.  His diagnosis was noted by his private physician in a May 2010 letter.  

The Veteran's service treatment records (STRs) do not contain any indication that he suffered from sleep apnea during service.  The Veteran has reported, however, that he began having symptoms of sleep apnea after several month of serving in Southwest Asia, as fellow service members suddenly reported that he snored loudly.   He noted that although he had been in close quarters with service members for an extensive period of time, he had not received complaints regarding his snoring previously.  The Veteran's sister similarly reported in a May 2013 statement that as the oldest sibling, she noted that he did not snore prior to his entry into active service.  

The Veteran further testified that his first wife also noted his snoring upon returning from service abroad, and that his snoring was of such severity that she had to sleep in a separate room.  In a May 2010 statement, the Veteran's second wife noted that after they were married in June 1997, she noticed that he had a severe snore, and that he would periodically quit breathing for an extended period of time.  She maintained that she pleaded with him to received medical care, but that he did not do so for five years.  The Veteran also testified that his wife urged him to seek treatment as his symptoms became worse.

In his May 2010 letter, the Veteran's private physician noted that although sleep apnea was diagnosed through a December 2004 sleep study, the Veteran had been having symptoms of sleep apnea for years, and had only gotten worse during the six-month period prior to his initial consultation in November 2004.  Thus, the examiner has identified the Veteran's previously identified symptoms as indicative of sleep apnea.

Based on this evidence, the Veteran's sleep apnea has clearly existed for many years, and the evidence of record tends to show that sleep apnea was incurred during service.

After thorough review of the evidence of record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's sleep apnea was incurred during service.  Thus, his claim must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for sleep apnea.


ORDER

The claim of entitlement to an effective date prior to January 28, 2004, for the award of service connection for PTSD is dismissed.

Service connection for sleep apnea is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


